PER CURIAM.
Otis James Thomas appeals his convictions of attempted aggravated assault, shooting at a motor vehicle and possession of a firearm by a convicted felon. We find no abuse of discretion in the trial court’s denial of severance of the firearm possession count and in the admission of evidence revealing the nature of the prior felony conviction. See Dedmon v. State, 400 So.2d 1042 (Fla. 1st DCA 1981); Parker v. State, 408 So.2d 1037 (Fla.S.Ct.1982).
Accordingly, the judgment and sentences entered below are AFFIRMED.
BOOTH, SHIVERS and JOANOS, JJ., concur.